^
 /r
  IN CLERKS OFFICE
                                                     This opinion was filed for record
SUPEBE COURT,STOE OF WASHMGTQN
                     9
    DATE_     OCT
^Lu I'UAyiM . C(
       CHIEFjusnce
                                                          SUSAN L. CARLSON
                                                       SUPREME COURT CLERK




                IN THE SUPREME COURT OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,

                    Petitioner,                                   No. 93829-6


         V.                                                          En Banc


 JOSHUA M.BARNES,
                                                       Filed        OCT 1 2 20:
                    Respondent.



         OWENS,J. — In 2015, after attempting to steal a riding lawn mower,Joshua

 Barnes was arrested and charged with theft of a motor vehicle. He filed a motion to

 dismiss, claiming that a riding lawn mower is not a "motor vehicle" under ROW

 9A.56.065, Washington's theft of a motor vehicle statute.

         ROW 9A.56.065 prohibits theft of a motor vehicle. However,neither the statute

 nor the criminal code explicitly defines the term "motor vehicle." Though a plain

 reading ofthe term could conceivably include a riding lawn mower,the legislature

 intended otherwise. Because the act itself denotes a restrained definition, we find that as
State V. Barnes
No. 93829-6




a matter oflaw, a riding lawn mower is not a"motor vehicle" for purposes ofthe theft of

a motor vehicle statute.

                       FACTS AND PROCEDURAL HISTORY

       In 2015, Barnes and his girlfriend allegedly tried to steal a riding lawn mower

from a property outside Leavenworth, Washington. After seeing a pickup truck drive

past her home,the property owner heard her riding lawn mower starting up. Looking

out a window, she saw Barnes attempting to ride her lawn mower up a ramp and onto

the bed of his pickup truck. The owner confronted Barnes, who returned the lawn

mower. As he and his girlfriend drove away, the owner wrote down the license plate

number and called the police, providing a description of both individuals. Barnes was

arrested two days later and charged with second degree theft and second degree

criminal trespass. The State later added the charge oftheft of a motor vehicle under

RCW 9A.56.065 and 9A.56.020.

       Barnes objected to the motor vehicle charge under State v. Knapstad, 107

Wn.2d 346,729 P.2d 48(1986). He argued that the definition of"motor vehicle"

does not include riding lawn mowers. He pointed to RCW 46.04.320 and RCW

46.04.670, the definitions of"motor vehicle" and "vehicle" in our vehicle and traffic

statutes, noting that a riding lawn mower is similar to a golf cart under those statutes.

Because golf carts are explicitly excluded from either definition, Barnes contended

that the legislature similarly intended to exclude riding lawn mowers. Because lawn
State V. Barnes
No. 93829-6




mowers are designed for pruning grass rather than for transporting people or cargo on

a public roadway, he argued they are not included in the theft of a motor vehicle

statute.


       The State countered that the statute is clear on its face. It noted that the lawn

mower is "self-propelled," as required by RCW 46.04.320. Further, it is "capable of

being moved upon a public highway" while carrying people or cargo as required by

RCW 46.04.670. Because a lawn mower fits into the definitions provided in our

vehicle and traffic laws, and because the legislature did not include an explicit

exception for lawn mowers,the State argued a riding lawn mower qualifies as a

"motor vehicle."


       The superior court agreed with Barnes. It explained that if a statute is plain on

its face, the court must give effect to that plain meaning. However, it noted the court

is also required to take into account the statute's context and to effectuate the

legislature's intent. Accordingly, the trial court found the legislature had not intended

that riding lawn mowers be included under the theft of a motor vehicle statute and

dismissed the charge.

       The State delayed prosecution of Barnes's remaining charges and moved the

Court of Appeals for review. The Court of Appeals affumed. State v. Barnes, 196
Wash. App. 261, 382 P.3d 729(2016). It noted that if a statute is clear, the plain

language should be taken on its face. However,the court's fundamental task is to
State V. Barnes
No. 93829-6




"ascertain and carry out the intent ofthe legislature." Id. at 266. It opined that the

statute is elear on its faee, but questioned "whether we should always follow the plain

meaning prineiple." Id. at 269. It reasoned that "[a] thing within the letter ofthe law,

but not within its spirit, may be held inoperative when it would otherwise lead to an

absurd conclusion." Id. at 271 (citing Murphy v. CampbellInv. Co., 79 Wash. 2d 417,

421,486 P.2d 1080 (1971)). Because ofthis, the Court of Appeals agreed with the

trial court that a riding lawn mower is not a "motor vehicle" for purposes ofthe

statute. Id. at 276.


       The State sought diseretionary review, whieh we granted. State v. Barnes, 187
Wash. 2d 1017, 390 P.3d 348(2017).

                                         ISSUE


       Is a riding lawn mower a "motor vehicle" for purposes ofRCW 9A.56.065?

                              STANDARD OF REVIEW


       Under Knapstad,the trial eourt should dismiss a eriminal charge ifthere are

"no disputed material faets and the undisputed faets do not raise a prima faeie ease of

guilt as a matter of law." State v. Bauer, 180 Wash. 2d 929, 935, 329 P.3d 67(2014)

(citing Knapstad, 107 Wash. 2d at 356-57). We review Knapstad findings de novo.

State V. Montana, 169 Wash. 2d 872, 876,239 P.3d 360(2010).
State V. Barnes
No. 93829-6




                                      ANALYSIS


       Our "paramount duty in statutory interpretation is to give effect to the

Legislature's intent." State v. Elgin, 118 Wash. 2d 551, 555, 825 P.2d 314(1992)(citing

Wash. Pub. Power Supply Sys. v. Gen. Elec. Co., 113 Wn.2d 288,292,778 P.2d 1047

(1989)). When a statute does not define a term, we give the term '"its plain and

ordinary meaning unless a contrary legislative intent is indicated.'" State v. Jones, 172
Wash. 2d 236, 242,257 P.3d 616(quoting Ravenscroft v. Wash. Water Power Co., 136
Wash. 2d 911, 920-21,969 P.2d 75 (1998)). We generally derive this plain meaning

from the "context ofthe entire act" as well as other related statutes. Jametsky v.

Olsen, 179 Wash. 2d 756, 762, 317 P.3d 1003(2014)(citing Dep't ofEcology v.

Campbell & Gwinn, LLC, 146 Wash. 2d 1, 11,43 P.3d 4(2002)). We may also

determine the plain meaning of an undefined term from a standard English dictionary.

State V. Fuentes, 183 Wash. 2d 149, 160, 352 P.3d 152(citing State v. Bahl, 164 Wash. 2d
739, 754, 193 P.3d 678 (2008)).

       Here, RCW 9A.56.065 does not explicitly define "motor vehicle." Both parties

suggest we use the term "vehicle" as defined in RCW 9A.04.110(29), using by

reference the definition of"motor vehicle" in our vehicle and transport laws, RCW

46.04.320,.670. However, we decline to do so. The legislature chose not to define

"motor vehicle" in our theft statutes. Because the term is undefmed, we give it its
State V. Barnes
No. 93829-6




plain and ordinary meaning as ascertained from a standard English dictionary.

Fuentes, 183 Wash. 2d at 160.^

       A "motor vehicle" is defined as "an automotive vehicle not operated on rails;

esp[ecially]: one with rubber tires for use on highways." WEBSTER'S THIRD New

International Dictionary 1476 (2002). "Automotive" is defined as "containing

within itself the means of propulsion ... of, relating to, or concerned with vehicles or

machines that propel themselves (as automobiles, trucks, airplanes, motorboats)." Id.

at 148. In the context of this statute, these definitions contemplate cars and other

automobiles designed for transport of people or cargo, but not machines designed for

other purposes yet capable oftransporting people or cargo. Yet these definitions

could conceivably uiclude riding lawn mowers. Though designed for pruning grass,

riding lawn mowers are nonetheless self-propelled means of transport. However,the

legislature has explicitly indicated a contrary legislative intent.




^ The dissent argues that we should apply the definition of"vehicle" from ROW 9A.04.110(29)
because a "motor vehicle" is always also a "vehicle." Dissent at 3-4. But even identical terms
can have different meanings in different parts of a single statute. Yates v. United States, U.S.
  , 135 S. Ct. 1074, 1082, 191 L. Ed. 2d 64 (2015). Here, we are confronted with two slightly
different terms:"motor vehicle" in RCW 9A.56.065, the theft statute under which Barnes was
prosecuted, and "vehicle" in RCW 9A.04.110(29), the catchall definitional statute. The
legislature enacted the catchall definition over 30 years before it enacted the theft statute. Laws
OF 2007, ch. 199, § 29 (enacting RCW 9A.56.065); Laws OF 1975, 1st Ex. Sess., ch. 260,
§ 9A.04.110(enacting definition of"vehicle" now codified at RCW 9A.04.110(29)). And when
it enacted the theft statute, in 2007, it simultaneously codified a statement offindings and intent
that equates "motor vehicles" with cars. See discussion infra. Given this context, we decline to
equate "motor vehicle" in RCW 9A.56.065 with "vehicle" in the catchall definitional statute.
State V. Barnes
No. 93829-6




       The act itself indicates that the legislature contemplated automobiles, rather

than riding lawn mowers, when it used the term "motor vehicle" in the theft of a

motor vehicle statute. The 2007 act's short title is "the Elizabeth Nowak-Washington

auto theft prevention act." LAWS OF 2007, ch. 199, § 29.^ In its findings, the
legislature used the term "motor vehicle" or "vehicle" 10 times. Id. % I. Yet, it used

the terms "car," "auto," or "auto theft" 14 times. Id. It ftirther noted that "[t]he

family car is a priority of most individuals and families." Id. § l(l)(a). While other

crime had decreased over time,"auto theft ha[d] increased over fifty-five percent"

since 1994; over 50,000 thefts occurred in 2005 alone. Id. § l(l)(b). The legislature

also noted that "auto theft ... is linked more and more to offenders engaged in other

crimes." Id. § l(l)(c). Indeed,"[m]any stolen vehicles are used by criminals

involved in such crimes as robbery, burglary, and assault." Id. The legislature passed

this bill with the explicit purpose of curbing the rising rate of auto thefts.

       While not necessary to our holding, the statute's legislative history also

supports the conclusion that the legislature never intended riding lawn mowers to be

included under the theft of a motor vehicle statute. Before passage, advocates ofthe

bill noted the high rate of auto theft and the comparatively low penalty for repeat

offenders under the then-current theft scheme. H.B. Rep. ON ENGROSSED THIRD




^ Elizabeth Nowak was a Seattle police officer who was killed in a collision involving a stolen
car. Verbatim Report of Proceedings at 4-5.

                                                7
State V. Barnes
No. 93829-6




Substitute Bill 1001, at 9-10, 60th Leg., Reg. Sess.(Wash. 2007). They explained

auto theft's connection to other crimes, including identity theft, methamphetamine

possession, and gang activity. Id. It is clear that auto theft, not lawn mower theft, was

the primary concern when the bill was drafted. Where that is the ease, courts will,

consistent with other relevant statutory language, construe a general term so as to

further that specific purpose. See Yates v. United States,      U.S.     , 135 S. Ct.
1074, 1080, 191 L. Ed. 2d. 64(2015)(construing the term "tangible object," in

destruction-of-evidence statute passed to combat corporate fraud, to incorporate only

those objects that can store information, and thus exclude fish).

       Here, Barnes did not attempt to steal a "family car," nor is the riding lawn

mower he attempted to take a comparable investment to a family car. He did not

attempt to steal anything that could reasonably be used for a later robbery, burglary, or

assault. There is nothing to indicate a connection between the theft oflawn mowers

and drug possession or gang activity.

       The plain meaning of"motor vehicle" is clear. The legislature has explicitly

indicated it intended to focus this statute on cars and other automobiles. It was

responding to increased auto theft, not increased riding lawn mower theft. Though the

definition of"motor vehicle" could be more expansive in other statutes, the only

statute at issue here is the theft of a motor vehicle statute. Because of this, we hold

that a riding lawn mower is not a "motor vehicle" under RCW 9A.56.065.
State V. Barnes
No. 93829-6




                                   CONCLUSION


       We hold that a riding lawn mower is not a "motor vehicle" under ROW

9A.56.065. The statute does not define "motor vehicle" for purposes oftheft.

However,the legislature has made its intent clear. The session law indicates it was

designed to combat auto theft and associated crime, not the theft oflawn mowers.

Barnes cannot be charged with theft of a motor vehicle for stealing a riding lawn

mower. Therefore, we affirm the Court of Appeals and remand to the trial court for

further proceedings.
State V. Barnes
No. 93829-6




WE CONCUR:




   lstate V. Barnes (Joshua M.)
Wiggins, J., concurring




                                          No. 93829-6




       WIGGINS, J.(concurring) — I agree with the lead opinion's conclusion that a lawn

mower is not a motor vehicle for purposes of RCW 9A.56.065. I write separately to clarify

two analytical steps: First, we should consider the entirety of the statute when interpreting

the phrase "motor vehicle." Second, after concluding that "motor vehicle" is ambiguous,

we must serve the legislature's stated intent in light of the circumstances in which the

statute was passed. Following this analytical process, I conclude that the legislature did

not intend the statute that it named the "Elizabeth Nowack-Washington auto theft

prevention act"^ to encompass theft of riding lawn mowers.

  I.   The Meaning of "Motor Vehicle" in RCW 9A.56.065 Is Ambiguous

       I agree with the lead opinion's characterization of our statutory interpretation

process.    Our '"paramount duty in statutory interpretation is to give effect to the

Legislature's intent.'" Lead opinion at 4(quoting State v. Elgin, 118 Wash. 2d 551, 555, 825
P.2d 314 (1992)). "If the statute's meaning is plain on its face, we give effect to that plain

meaning as the expression of what was intended." TracFone Wireless, Inc. v. Dep't of

Revenue, 170 Wash. 2d 273, 281, 242 P.3d 810 (2010). In determining whether a statute

conveys a plain meaning,"that meaning is discerned from all that the Legislature has said

in the statute and related statutes which disclose legislative intent about the provision in

question." Dep't of Ecology v. Campbell & Gwinn, LLC, 146 Wash. 2d 1, 11, 43 P.3d 4



1 The enacted statute provided that the act "be known as the Elizabeth Nowak-Washington auto theft
prevention act." Laws of 2007, ch. 199, § 29.

                                              page 1 of 11
state V. Barnes(Joshua M.)
Wiggins, J., concurring


(2002). "If a statute is ambiguous, we 'may look to the legislative history of the statute

and the circumstances surrounding its enactment to determine legislative intent.'" Five

Corners Family Farmers v. State, 173 Wash. 2d 296, 305-06, 268 P.3d 892(2011)(quoting

Rest. Dev., Inc. v. Cananwiii, Inc., 150 Wash. 2d 674, 682, 80 P.3d 598 (2003)).

       The complete statutory text begins with the title of the act. I thus begin at the

beginning—with the title.

    A. The Title of the Act Concerns Automobiles

       The title of a bill carries particular importance in Washington; the Washington

Constitution provides that "[n]o bill shall embrace more than one subject, and that shall

be expressed In the title." Wash. Const, art. II, § 19(emphasis added). This restraint on

the legislative process was explained by Thomas Cooley as having three general

purposes:


       first to prevent hodge-podge, or "log-rolling" legislation; second, to prevent
       surprise or fraud upon the legislature by means of provisions in bills of which
       the titles gave no intimation, and which might therefore be overlooked and
       carelessly and unintentionally adopted; and, third, to fairly apprise the
       people, through such publication of legislative proceedings as is usually
       made, of the subjects of legislation that are being considered, in order that
       they may have opportunity of being heard thereon, by petition or otherwise,
       if they shall so desire.

Thomas M. Cooley, A Treatise on the Constitutional Limitations Which Rest Upon

THE Legislative Power of the United States of the American Union 173(5th ed. 1883)

(1998). A title satisfies article II, section 19 if it "so indicates its substance and scope as

to reasonably lead to an inquiry into its content." DeCano v. State, 1 Wash. 2d 613, 626,

110 P.2d 627(1941). Put differently, "the material representations in the title must not be




                                            page 2 of 11
state V. Barnes (Joshua M.)
Wiggins, J., concurring


misleading or false." Wash. Ass'n for Substance Abuse & Violence Prevention v. State,

174 Wash. 2d 642, 660, 278 P.3d 632(2012).

       All words used in a title '"must be taken in their common and ordinary meanings.'"

Amalg. Transit Union Local 587 v. State, 142 Wash. 2d 183, 226, 11 P.3d 762 (2000)

(quoting DeCano, 7 Wash. 2d at 626). Where the body of the statute would substantially

alter the meaning of the words used in the title, the statute may violate article II, section

19. See, e.g., id. at 225-27. However, this court will also "construe statutes to avoid

constitutional doubt." Utter ex rei. State v. Bidg. Indus. Ass'n of Wash., 182 Wash. 2d 398,

434, 341 P.3d 953, cert, denied, 136 S. Ct. 79(2015). Thus, construing a Statute's scope

to accord with the enacted title may avoid a constitutional dilemma.

       Here, the title of the auto theft prevention act reads as follows:

       AN ACT Relating to auto theft; amending ROW 9A.56.030, 9A.56.040,
       9A.56.150, 9A.56.160, 9.94A.734, 13.40.0357, 13.40.210, 9A.56.070, and
       9A.56.096; reenacting and amending ROW 9.94A.525, 9.94A.515,
       13.40.160, and 46.63.110; adding new sections to chapter 9A.56 ROW;
       adding new sections to chapter 13.40 ROW; adding a new section to
       chapter 36.28A ROW; adding a new chapter to Title 46 ROW; creating new
       sections; and prescribing penalties.

Laws of 2007, ch. 199. This title refers to "auto theft"—not to motor vehicle theft. "Auto"

is a short form of the word "automobile," which means "a usu[ally] 4-wheeled automotive

vehicle designed for passenger transportation on streets and roadways and commonly

propelled by an internal-combustion engine using a volatile fuel (as gasoline)."

Webster's Third New International Dictionary 148 (2002). From a commonsense

perspective, this title suggests that the legislature intended to address theft of passenger

vehicles—not theft of lawn mowers. And from a constitutional perspective, the title "fairly

apprise[d]the people" that the accompanying legislation concerned passenger vehicles—

                                           page 3 of 11
state V. Barnes(Joshua M.)
Wiggins, J., concurring


not iawn mowers. Cooley, supra, at 173. For both of these reasons, the title sets the

stage for interpreting the ensuing statutory ianguage to mean passenger vehicles.

   I now turn to consider the first section of the iegislation: the enacted legislative findings

and statement of intent.


   B. The Enacted Legislative Findings and Statement ofIntent Suggest a Legislative
       Concern with Automobile Theft

       Aithough the opening section creates some ambiguity as to the scope of the new

legislation, it generally supports the Idea that the legislation concerns theft of passenger

vehicles. The legislature's enacted intent section provides as follows:

       It is the intent of this act to deter motor vehicle theft through a statewide
       cooperative effort by combating motor vehicle theft through tough laws,
       supporting law enforcement activities, improving enforcement and
       administration, effective prosecution, public awareness, and meaningfui
       treatment for first time offenders where appropriate, it is also the intent of
       the iegislature to ensure that adequate funding is provided to implement this
       act in order for real, observable reductions in the number of auto thefts in
       Washington state.

Laws of 2007, ch. 199, § 1(2). This statement alone does not resolve whether a riding

lawn mower should be considered a motor vehicle for purposes of the auto theft

prevention act. But as a statement of legislative intent embedded in the statute, it shows

the iegislative focus on "auto thefts in Washington state." Id.

       On the one hand, the statement uses both the term "motor vehicle" and the word

"auto." Generally, "[w]hen the legislature uses two different terms in the same statute,

courts presume the legislature intends the terms to have different meanings." Densley v.

Dep't of Ret. Sys., 162 Wash. 2d 210, 219, 173 P.3d 885 (2007). Thus, the fact that the

legislature used the term "auto" in this intent section but "motor vehicie" in the operative




                                            page 4 of 11
state V. Barnes (Joshua M.)
Wiggins, J., concurring


act suggests that the legislature intended to cover a broader class of theft than simply

theft of automobiles.


        On the other hand, we also adhere to the principle of noscitur a sociis, that is,

        a single word in a statute should not be read in isolation. Rather, the
        meaning of a word may be indicated or controlled by reference to
        associated words. In applying this principle to determine the meaning of a
        word in a series, a court should "take into consideration the meaning
        naturally attaching to them from the context, and . . . adopt the sense of the
        words which best harmonizes with the context."

State V. Gonzales Flares, 164 Wash. 2d 1, 12, 186 P.3d 1038 (2008)(alteration in original)

(citation and internal quotation marks omitted)(quoting State v. Roggenkamp, 153 Wash. 2d
614, 623, 106 P.3d 196)(1999)). Here, the legislature appears to use the words "auto,"

"automobiles," "car," "vehicles," and "motor vehicles" interchangeably. Consider the first

three sentences in the statement of legislative findings:

        (1) The legislature finds that:

            (a) Automobiles are an essential part of our everyday lives. The west
        coast is the only region of the United States with an increase of over three
        percent in motor vehicle thefts over the last several years. The family car is
        a priority of most individuals and families.

Laws of 2007, ch. 199, § 1.^ This language treats these different terms synonymously,

suggesting that the legislature understood a motor vehicle, as used in this statute, to

mean something akin to a passenger vehicle or family car. This understanding is

consistent with the title of the act, which described the topic of concern as autos in

particular. Automobile theft was the malady; the legislature's action was the remedy.




2 The remaining legislative findings continue to alternate between the words "car," "auto," "vehicles," "motor
vehicles," and "family car." /cf. § 1.

                                                   page 5 of 11
state V. Barnes(Joshua M.)
Wiggins, J., concurring


Thus, a reader of the title and these initial legislative statements would be well prepared

to expect a statute dealing with automobile theft.

         I now turn to the next section, which created the crime of "theft of a motor vehicle."

    C. The Statute's Definition of"Motor Vehicle Theft" Is Circular and Unhelpful

         RCW 9A.56.065 reads in its entirety, "(1) A person is guilty of theft of a motor

vehicle if he or she commits theft of a motor vehicle. (2) Theft of a motor vehicle is a

class B felony." This language is plainly circular. Defining "theft of a motor vehicle" as

"theft of a motor vehicle" is quintessentially unhelpful in interpreting the meaning of the

statute. And while the term "motor vehicle"—not "auto" or "car"—is used, the legislature

also seemed to use these words interchangeably in the previous section; perhaps the

legislature continued to treat them interchangeably. Certainly, the statute does not herald

an abrupt departure from the preceding section and title, both of which suggest that the

topic at issue is automobiles. Absent further explanation in the statutory section itself, I

thus proceed to consider whether "motor vehicle" is more clearly defined elsewhere in the

criminal statutes.


    D. Related Statutory Definitions Compound Existing Ambiguity

        The complete phrase "motor vehicle" is not defined in Washington's criminal

statutes. However, "vehicle" is defined as follows: '"[vjehicle' means a 'motor vehicle' as

defined in the vehicle and traffic laws, any aircraft, or any vessel equipped for propulsion

by mechanical means or by sail."^ RCW 9A.04.110(29). This definition incorporates the



2 Without explanation, the lead opinion declines to rely on this statutory definition, instead turning to
dictionary definitions. Lead opinion at 5. However, a motor vehicle is merely a special category of vehicle—
one with a motor. Thus, I disagree with the lead opinion's dismissal of the statutory definition of "vehicle"
as irrelevant.


                                                   page 6 of 11
state V. Barnes (Joshua M.)
Wiggins, J., concurring


definition of "motor vehicle" in the civil context. Unfortunately, the definition of "motor

vehicle" in the civil statute is still ambiguous."^

        "Motor vehicle" in the civil statute is defined as follows:

        "Motor vehicle" means every vehicle that is self-propelled and every vehicle
        that is propelled by electric power obtained from overhead trolley wires, but
        not operated upon rails. "Motor vehicle" includes a neighborhood electric
        vehicle as defined in RCW 46.04.357. "Motor vehicle" includes a medium-
        speed electric vehicle as defined in RCW 46.04.295. An electric personal
        assistive mobility device is not considered a motor vehicle. A power
        wheelchair is not considered a motor vehicle. A golf cart is not considered
        a motor vehicle, except for the purposes of chapter 46.61 RCW.

RCW 46.04.320 (emphasis added). Because this section defines a "motor vehicle" as a

"vehicle that is self-propelled," I also consider the civil definition of "vehicle":

        "Vehicle" includes every device capable of being moved upon a public
        highway and in, upon, or by which any persons or property is or may be
        transported or drawn upon a public highway, including bicycles. "Vehicle"
        does not include power wheelchairs or devices other than bicycles moved
        by human or animal power or used exclusively upon stationary rails or
        tracks. Mopeds are not considered vehicles or motor vehicles for the
        purposes of chapter 46.70 RCW. Bicycles are not considered vehicles for
        the purposes of chapter 46.12, 46.16A, or 46.70 RCW or RCW 82.12.045.
        Electric personal assistive mobility devices are not considered vehicles or
        motor vehicles for the purposes of chapter 46.12, 46.16A, 46.29, 46.37, or
        46.70 RCW. A golf cart is not considered a vehicle, except for the purposes
        of chapter 46.61 RCW.

RCW 46.04.670. To summarize, "vehicle" in the criminal context is defined as "motor

vehicle" in the civil context, which in turn is defined as a type of vehicle. This somewhat




  The dissent concludes that "motor vehicle" as defined by the criminal statute's definition of "vehicle" is
clear and unambiguous. Dissent at 2. I disagree. The dissent truncates its analysis of RCW 46.04.320 by
failing to consider the subsidiary definition of "vehicle" in the civil statute, and fails to consider the fully
enacted statement of legislative intent and the act's title, laws of 2007, ch. 199, § 1. If our "paramount
duty in statutory interpretation" truly is "to give effect to the Legislature's intent," then surely we must
consider duly enacted legislative statements of intent as part of the statutory text. Elgin, 118 Wash. 2d at 555.

                                                    page 7 of 11
state V. Barnes(Joshua M.)
Wiggins, J., concurring


circular definition means that any motor vehicle in the criminal context must also meet the

definition of a "vehicle" in the civil context and be self-propelled.

        Here, it is not clear whether a riding lawn mower meets the civil definition of

"vehicle." On the one hand, the phrase "capable of being moved upon a public highway"

constrains the meaning of the word "vehicle."® id. (emphasis added). By including this

phrase, the legislature did not define "vehicle" to encompass all devices that may be

drawn on the ground, or even on private roads; rather, the legislature was concerned with

objects that move on public streets and on public highways. Objects that can move along

the earth, but that are not present in the public sphere, would not appear to meet this

definition of"vehicle." Thus, a riding lawn mower would not meet the definition of a vehicle

because it is not the sort of object generally operating on public roads. But see The

Straight Story (Walt Disney Pictures 1999).

        On the other hand, the statutory definition of "vehicle" also explicitly excludes

objects that would not normally operate in the public sphere, such as "[ejlectric personal

assistive mobility devices." ROW 46.04.670. If such items were not encompassed by the

statutory definition, why would they need to be expressly excluded? Thus, one might

reasonably conclude that the definition of "vehicle" is quite broad, including all items that

move along the ground—such as riding lawn mowers.

        In the face of these competing logical inferences, I conclude that RCW 46.04.670's

definition of "vehicle" and, by extension, RCW 46.04.320's definition of "motor vehicle"



® The phrase "upon a public highway" was part of the originai 1927 statute, which defined "vehicle" as
follows: "[e]very device in, upon or by which any person or property Is or may be transported or drawn upon
a public highway excepting devices moved by human power or used exciusiveiy upon stationary raiis or
tracks." Laws of 1927, ch. 309, § 2(a).

                                                  page 8 of 11
state V. Barnes (Joshua M.)
Wiggins, J., concurring


are ambiguous. If these definitions were clear and plain, one might reasonably rely on

these definitions to determine the scope of the auto theft prevention act. But they are

neither clear nor plain. Instead, we have a statutory title and legislative statements

strongly suggesting that the legislature was concerned with automobiles in particular, a

statutory section that fails to provide any definition, and existing definitions of "vehicle"

and "motor vehicle" that do little to clarify whether a lawn mower meets the relevant

criteria. Having considered the entirety of the statutory text, I can conclude only that

"motor vehicle" is an ambiguous phrase. 1 therefore turn to the circumstances in which

the legislature acted for further evidence of legislative intent.

 II.   The Auto Theft Prevention Act Was Passed To Curb Automobile Theft

       In 2007,the Washington legislature adopted the auto theft prevention act, including

RCW 9A.56.065, to address increased car theft and the use of stolen cars in the

commission of crimes.


       Before the legislature passed RCW 9A.56.065, theft of everything from

automobiles to lawn mowers to baby strollers was already theft. The act did not purport

to criminalize conduct that was previously legal. Instead, the new law took a certain

category of theft and made it uniformly subject to a certain level of punishment. For

instance, before RCW 9A.56.065, a person stealing a car worth $5,500 was guilty of theft

in the first degree (a class B felony), while a person stealing a car worth $4,500 was

merely guilty of theft in the second degree (a class C felony). The new statute abolished

this value distinction, making theft of motor vehicles of any value a class B felony.

       Seen in the prism of context, it seems plain that the legislature was attempting to

reclassify a certain category of theft and treat that category uniformly. It would contradict

                                            page 9 of 11
state y. Barnes (Joshua M.)
Wiggins, J., concurring


this motivating principle to treat theft of riding lawn mowers, a very different type of item,

as a class B felony. Indeed, if our true aim in statutory interpretation is to ascertain and

carry out the legislative intent, a clear answer emerges from this context. The legislature

intended to punish and deter theft of automobiles according to the acknowledged impact

of this crime on the lives of Washingtonians. Thus, the legislature did not intend to

reclassify the punishment for stealing a riding lawn mower. And by reaching this

conclusion, I avoid the constitutional question of whether an expansive definition of"motor

vehicle" would violate article II, section 19 by failing to conform to the statute's title, which

specifically concerns automobiles.

       Thus, because the act's title refers to auto theft, because the legislature appeared

concerned with addressing automobile theft in particular, and because a narrow reading

avoids a constitutional dilemma, I conclude that theft of a motor vehicle does not include

theft of a riding lawn mower. I respectfully concur in the lead opinion.




                                             page 10 of 11
state V. Barnes (Joshua M.)
Wiggins, J., concurring




                              page 11 of 11
State V. Barnes




                                           No.93829-6


        Gonzalez, J.(dissenting)—After Joshua Barnes was caught trying to steal a

riding lawn mower,the State charged him with stealing a motor vehicle. RCW

9A.56.065("A person is guilty oftheft of a motor vehicle if he or she commits

theft of a motor vehicle."). Prior to trial, Barnes moved to dismiss the charge,

 arguing that there were no facts under which the State could convict him oftheft of

 a motor vehicle because a riding lawn mower does not qualify as a "motor

 vehicle." I agree with the lead opinion that "a plain reading ofthe term ['motor

 vehicle'] could conceivably include a riding lawn mower," and that it is not

inconceivable for the legislature to have intended this result.' Lead opinion at 1.

 Our analysis should turn on the statute's plain language, but the lead opinion

rewrites the statute because it believes the legislature probably meant

"automobiles." Id. at 6. The statute clearly says '"motor vehicle'" and the

legislature provided a broad definition of"vehicle," RCW 9A.04.110(29), which



'"[I]f a result 'is conceivable, the result is not absurd.'" Five Corners Family Farmers v. State,
 173 Wash. 2d 296, 311,268 P.3d 892(2011)(quoting State v. Ervin, 169 Wash. 2d 815, 824,239 P.3d
354(2010)).
State V. Barnes, No. 93829-6 (Gonzalez, J., dissenting)


includes all self-propelled vehicles, such as low-speed, four-wheeled neighborhood

electric vehicles, RCW 46.04.320, and farm mowing machines, RCW 46.04.180.

Because I believe the court generally should not disregard or circumvent an

otherwise plain meaning,I respectfully dissent.

       The task of drafting criminal statutes "is decidedly the province ofthe

legislature." Five Corners Family Farmers v. State, 173 Wn.2d296, 311, 268 P.3d

892(2011). It is not our place to question the wisdom of a statute when the

meaning is clear just because its results seem unduly harsh. Id. (citing Duke v.

Boyd, 133 Wash. 2d 80, 87,942 P.2d 351 (1997)).


       The legislature has defined "motor vehicle" to mean "every vehicle that is

self-propelled." RCW 46.04.320. Both parties want us to apply this definition, as

does the legislature. Our criminal code specifically defines "vehicle" to mean

"'motor vehicle' as defined in the vehicle and traffic laws," RCW 9A.04.110(29),

which includes RCW 46.04.320. Yet, the lead opinion rejects this explicit

statutory definition in favor of one found in the dictionary because it believes the

legislature did not intend to define the term so broadly. But even the lead opinion

must admit that the legislative and dictionary definitions of"motor vehicle" are

nearly the same and equally applicable to riding mowers. Compare lead opinion at

5-6, with RCW 46.04.320. The only notable difference is the guidance the

legislature provides in its definition. In its definition, the legislature specifically
                                               2
State V. Barnes, No. 93829-6(Gonzalez, J., dissenting)


emphasized that the term included nonautomobiles such as low- and medium-

speed electric vehicles, and specifically excluded specific types of self-propelled

vehicles such as power wheelchairs and golf carts.^ RCW 46.04.320. These

specific inclusions and exclusions prove not only that the scope ofthe term "motor

vehicle" is broad but also that the legislature was conscious that the term could be

broadly construed and specifically intended that construction. "Motor vehicle" is

to be interpreted as broadly as it plainly appears in the theft statute. Thus, while

the lead opinion purports to be following "[t]he plain meaning of'motor vehicle,'"

it is not. Lead opinion at 8.


       The legislature has already told us through clear, unambiguous terms what it

meant by "motor vehicle." See State v. Watson, 146 Wash. 2d 947, 954, 51 P.3d 66

(2002)("Legislative definitions included in the statute are controlling."(citing

State V. Sullivan, 143 Wash. 2d 162, 175, 19 P.3d 1012(2001))). The lead opinion

resorts to the dictionary for the meaning of"motor vehicle" and purposefully

avoids the legislature's carefully crafted statutory language. But we give a term its

plain and ordinary meaning ascertained from a standard dictionary only when a

statutory definition is not available. See id. The lead opinion justifies its failure to

apply this legislative definition by confining that definition to "vehicles" because


^ The legislature removed golf carts from the definition of"motor vehicle" to avoid any potential
conflict between its general vehicle statutes and those applying specifically to golf cart zones.
See Laws OF 2010, ch. 217 § 1.
State V. Barnes, No. 93829-6(Gonzalez, J., dissenting)


RCW 9A.04.110(29) says only that'"[vjehicle' means a 'motor vehicle' as defined

in the vehicle and traffic laws." See lead opinion at 5. Basically, the lead opinion

says the legislative definition would apply in this case only if it said,"'Vehicle'[or

'motor vehicle'] means a 'motor vehicle' as defined in the vehicle and traffic

laws." This dismissal of a statutory definition seems arbitrary and capricious—

when is a "motor vehicle" not a "vehicle"?


       Only by ignoring the legislature's plain statutory language can the lead

opinion conclude "motor vehicle" means "automobile," rather than any self-

propelled vehicle. But notably, the legislature has shown through neighboring

statutes that it will use the term "automobile" when it intends to do so and that the

term is narrower than "motor vehicle." See, e.g., RCW 9A.56.075(1)("A person is

guilty of taking a motor vehicle without permission in the second degree if he or

she .. . takes or drives away any automobile or motor vehicle . .. with knowledge

of the fact that the automobile or motor vehicle was unlawfully taken."). Ifthe

legislature intended to criminalize theft of an "automobile" to the exclusion of

other motor vehicles, it was capable of saying so, and we should not overwrite the

statute to make it so.^



^ The concurrence argues that "motor vehicle" is ambiguous upon consideration of"the
subsidiary definition of'vehicle' in the civil statute,...[the] statement of legislative intent[,]
and the act's title," concurrence at 7 n.4, but these interpretive aids do not detract from the need
for a broad definition of"vehicle," especially in light ofthe neighboring statutes. First, "capable
of being moved upon a public highway," RCW 46.04.670, does not "constrain the meaning of
State V. Barnes, No. 93829-6 (Gonzalez, J., dissenting)


       "When possible, we derive legislative intent solely from the plain language

enacted by the legislature, considering the text ofthe provision in question, the

context ofthe statute in which the provision is found, related provisions, and the

statutory scheme as a whole." State v. Evans, 111 Wash. 2d 186, 192, 298 P.3d 724

(2013)(emphasis added)(citing State v. Ervin, 169 Wash. 2d 815, 820, 239 P.3d 354

(2010)); see also Mark DeForrest, Washington Courts' Use ofLegislative History

in Statutory Interpretation: An Overview with an Eye towards IFCA,49 GONZ.L.

Rev. 437, 455-57 (2014). "Plain language that is not ambiguous does not require

construction." Evans, 111 Wn.2d at 192(citing State v. Delgado, 148 Wash. 2d 723,

727,63 P.3d 792(2003); State v. Wilson, 125 Wash. 2d 212, 217, 883 P.2d 320

(1994)). This means we must give effect to the legislature's choice of words and

definitions.



       I recognize that the legislature was motivated by a specific tragedy when it

decided to criminalize theft of a motor vehicle, namely, the tragic death of Officer




the word 'vehicle'" because there are numerous vehicles in chapter 46.04 RCW that do not
generally "move on public streets and on public highways." Concurrence at 8. Second,the
statement of legislative intent persuasively shows that stealing a riding lawn mower was not the
legislature's primary concern, but the inclusion of findings pertaining to one form of"vehicle"
does not support the conclusion that the statute does not apply to other vehicles. Third, the
concurrence ignores the possibility that "auto" in the statute's title simply means "self-
propelling," i.e., short for "automotive," and for that reason would not run afoul ofthe single
subject rule (an argument no party makes). Webster's Third International Dictionary 148
(2002). The title does not come close to being "'misleading or false.'" Concurrence at 2(quoting
 Wash. Ass'nfor Substance Abuse & Violence Prevention v. State, 174 Wash. 2d 642, 660,278 P.3d
632(2012)).
State V. Barnes, No. 93829-6(Gonzalez, J., dissenting)


Elizabeth Nowak after she was struck by a stolen vehicle, LAWS OF 2007, ch. 199

§ 29. This does not mean the legislature intended to criminalize only those specific

facts. Indeed, the legislature explained that it was concerned about a host of public

safety and criminal accountability concerns, including theft offamily cars, a

significant rise in auto thefts, the correlation between auto theft and other crimes,

the need for early punishment to avoid auto thefts, and the need to be more

efficient in finding and recovering stolen vehicles to avoid financial loss to victims

and their insurers, id. at § 1(1). Given these findings, the legislature explained its

intent in criminalizing theft of a motor vehicle was "to deter motor vehicle theft

through a statewide cooperative effort by combating motor vehicle theft through

tough laws, supporting law enforcement activities, improving enforcement and

administration, effective prosecution, public awareness, and meaningful treatment

for first time offenders where appropriate." Id. at § 1(2). Consistent with this

intent, the legislature purposefully passed a statute using broad terms.


       By supplanting the statute's broad language with narrower terms, the lead

opinion actually undermines, rather than follows, the legislature's intent. The sole

basis for the lead opinion's decision is that "the legislature has explicitly indicated

a contrary legislative intent." Lead opinion at 6. But at no point does the

legislature say it intended "motor vehicle" to be narrowly construed to apply only

to automobiles or to instances where the stolen automobile was used to commit
State V. Barnes, No. 93829-6 (Gonzalez, J., dissenting)


another crime. The lead opinion finds it persuasive to count the number of times

specific words were used in the legislative findings, id. at 7, but I carmot locate any

place in the act that "denotes a restrained definition" to support the lead opinion's

unrestrained interpretation. Id. at 1.


       By restricting the plain, unambiguous statutory language to some of the

legislature's findings, the lead opinion shrinks the class of criminal acts available

for prosecution. Under the lead opinion's analysis, theft of a motor vehicle applies

at most only to theft of an automobile and possibly only to theft of a family car

used to commit another crime. Is a prosecutor now required to research the

legislature's reasons for enacting a particular statute to make sure particular factual

scenarios fit within those reasons? Surely, this cannot be what the lead opinion

intends. See State v. Alvarez, 74 Wash. App. 250, 258, 872 P.2d 1123(1994)(A

statement oflegislative intent does not "override the unambiguous elements

section of a penal statute or ... add an element not found there."), aff'd, 128
Wash. 2d 1, 904 P.2d 754 (1995).'^ Perhaps, the lead opinion is concerned about the

primary purpose for which the motor vehicle was designed rather than its actual


  See also Jonathan R. Siegel, The Use ofLegislative History in a System ofSeparated Powers,
53 Vand. L. Rev. 1457, 1499-500(2000)("Like a preamble or a statement ofpurpose,
legislative history should be treated as a special kind of statutory text that should receive less
weight than the words ofthe operative parts of a statute."); Alvarez, lA Wn. App. at 258("[A]
statement of legislative intent, used by the Legislature as a preface to an enactment, lacks
operative force in itself, although it may serve as an important guide in understanding the
intended effect of operative sections."(citing Hartman v. State Gambling Comm'n, 85 Wash. 2d
176, 179, 532 P.2d 614(1975))).

                                                 7
State V. Barnes, No. 93829-6 (Gonzalez, J., dissenting)


use. Lead opinion at 6("Though designed for pruning grass, riding lawn mowers

are nonetheless a self-propelled means oftransport."). In the lead opinion's view,

does a person commit theft of a motor vehicle when he or she steals a food truck or

a cement truck since those vehicles are primarily designed for particular industrial

jobs rather than transport, much like a riding lawn mower? What if a family rides

motorcycles for their primary mode of transportation? See generally ch. 46.04

RCW (examples of many motor vehicles that might be excluded under the lead

opinion's analysis). This lack of clarity probably illustrates why the legislature

crafted the statute broadly and why the legislature—^not the courts—^is the branch

of government best suited for crafting criminal statutes. Five Corners Family

Farmers, 173 Wash. 2d at 311.


       By no means am I suggesting that courts must blindly apply statutory

language no matter how absurd or unjust the result. "As is always the case no

single rule ofinterpretation ever concludes the meaning of a statute and the final

result is usually determined from many rules and comparisons." Norman J. Singer,

2A Statutes & Statutory Construction § 47:04, at 226 (6th ed. rev. 2000).

In some cases, a court may conclude that the legislature "did not intend to use

certain words in their conventional sense when the text dramatically over- or

undershoots the statute's overall purpose." John F. Manning, The Absurdity

Doctrine, 116 Harv.L. Rev. 2387, 2399 (2003). In those cases, we apply the
State V. Barnes, No. 93829-6 (Gonzalez, J., dissenting)


absurd results canon. An application is absurd if it "would lead to an

unconscionable result, esp[ecially] one that the . . . drafters could not have

intended." BLACK'S LAW DICTIONARY 11-12(10th ed. 2014)(see entry under

"absurdity"). For example, it would be absurd to prosecute a person who stole an

IRobot Roomba robotic vacuum with theft of a motor vehicle even though it is

motorized and could be used to transport small property.^ It is not absurd to

believe the legislature intended to criminalize the theft ofriding lawn mowers as

theft of motor vehicles when riding lawn mowers can be driven on a public

highway, can have significant value, and can be used in the commission of a crime.

The absurdity doctrine should not be used to override the State's failure to exercise

prosecutorial discretion in favor of a lesser charge.

       In this case, the prosecutor is in the best position to determine if theft of a

motor vehicle should be substituted for a lesser charge. I would reverse and

remand to the trial court and therefore respectfully dissent.




^ I borrow this creative example from the Court of Appeals. State v. Barnes, 196 Wash. App. 261,
271, 382 P.3d 729(2016), review granted, 187 Wash. 2d 1017, 390 P.3d 348 (2017).
                                               9
State V. Barnes, No. 93829-6(Gonzalez, J., dissenting)




                                                                $(e7,




                                                         -jttu kuu-^'^




                                              10